ICJ_138_AerialHerbicideSpraying_ECU_COL_2013-09-13_ORD_01_NA_00_EN.txt.       INTERNATIONAL COURT OF JUSTICE


        REPORTS OF JUDGMENTS,
     ADVISORY OPINIONS AND ORDERS


       CASE CONCERNING
   AERIAL HERBICIDE SPRAYING
         (ECUADOR v. COLOMBIA)


       ORDER OF 13 SEPTEMBER 2013




             2013
      COUR INTERNATIONALE DE JUSTICE


          RECUEIL DES ARRÊTS,
   AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE À DES ÉPANDAGES
      AÉRIENS D’HERBICIDES
        (ÉQUATEUR c. COLOMBIE)


    ORDONNANCE DU 13 SEPTEMBRE 2013

                            Official citation :
           Aerial Herbicide Spraying (Ecuador v. Colombia),
         Order of 13 September 2013, I.C.J. Reports 2013, p. 278




                         Mode officiel de citation :
          Epandages aériens d’herbicides (Equateur c. Colombie),
       ordonnance du 13 septembre 2013, C.I.J. Recueil 2013, p. 278




                                                             1049
                                              Sales number
ISSN 0074-4441                                No de vente:
ISBN 978-92-1-071164-7

                             13 SEPTEMBER 2013

                                  ORDER




  AERIAL HERBICIDE SPRAYING
    (ECUADOR v. COLOMBIA)




ÉPANDAGES AÉRIENS D’HERBICIDES
    (ÉQUATEUR c. COLOMBIE)




                            13 SEPTEMBRE 2013

                              ORDONNANCE

               278 	                                 ﻿




                              INTERNATIONAL COURT OF JUSTICE


    2013
                                               YEAR 2013
13 September
General List                                13 September 2013
   No. 138

                           AERIAL HERBICIDE SPRAYING
                                      (ECUADOR v. COLOMBIA)



                                                 ORDER


                   The President of the International Court of Justice,
                   Having regard to Article 48 of the Statute of the Court and to
               ­Article 89, paragraphs 2 and 3, of the Rules of Court,
                   Having regard to the Application filed in the Registry of the Court on
                31 March 2008, whereby the Republic of Ecuador instituted proceedings
                against the Republic of Colombia in respect of a dispute concerning
                “Colombia’s aerial spraying of toxic herbicides at locations near, at and
                across its border with Ecuador” which “has already caused serious dam-
                age to people, to crops, to animals, and to the natural environment on the
                Ecuadorian side of the frontier, and poses a grave risk of further damage
                over time”,
                   Having regard to the Order of 30 May 2008, by which the Court
                fixed 29 April 2009 and 29 March 2010 as the time‑limits for the filing,
                respectively, of the Memorial of Ecuador and the Counter‑Memorial of
                Colombia,
                   Having regard to the Memorial and the Counter‑Memorial duly filed
                by the Parties within the time‑limits thus fixed,
                   Having regard to the Order of 25 June 2010, whereby the Court fixed
                31 January 2011 and 1 December 2011 as the time‑limits for the filing,
                respectively, of the Reply of Ecuador and the Rejoinder of Colombia,
                   Having regard to the Reply duly filed by Ecuador within the time‑limit
                thus fixed,
                   Having regard to the Order of 19 October 2011, whereby the President
                of the Court extended to 1 February 2012 the time‑limit for the filing of
                the Rejoinder of Colombia,

               4

279 	         aerial herbicide spraying (order 13 IX 13)

   Having regard to the Rejoinder duly filed by Colombia within the
time‑limit thus extended ;
   Whereas, by a letter dated 12 September 2013 and received in the Regis­
try on the same day, the Agent of Ecuador, referring to Article 89 of the
Rules of Court and to an Agreement between the Parties dated 9 Septem-
ber 2013 “that fully and finally resolves all of Ecuador’s claims against
Colombia” in the case, notified the Court that his Government wished to
discontinue the proceedings in the case ;
   Whereas a copy of that letter was immediately communicated to the
Government of Colombia, which was asked, pursuant to Article 89,
­paragraph 2, of the Rules of Court, to inform the Court, by a letter to
 be transmitted at the meeting which the President had called with the
 Agents of the Parties for 12 September 2013, if Colombia objected to the
 discontinuance ;
   Whereas, by a letter dated 12 September 2013, handed in at the above-
 mentioned meeting, the Agent of Colombia informed the Court that his
 Government made no objection to the discontinuance of the case as
 requested by Ecuador ;
   Whereas, according to the letters received from the Parties, the Agree-
ment of 9 September 2013 establishes, inter alia, an exclusion zone, in
which Colombia will not conduct aerial spraying operations, creates a
Joint Commission to ensure that spraying operations outside that zone
have not caused herbicides to drift into Ecuador and, so long as they have
not, provides a mechanism for the gradual reduction in the width of the
said zone ; and whereas, according to the letters, the Agreement sets out
operational parameters for Colombia’s spraying programme, records the
agreement of the two Governments to ongoing exchanges of information
in that regard, and establishes a dispute settlement mechanism,

  Places on record the discontinuance by the Republic of Ecuador of the
proceedings instituted by its Application filed on 31 March 2008 ; and
  Directs that the case be removed from the List.

   Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this thirteenth day of September two thou-
sand and thirteen, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Republic
of Ecuador and the Government of the Republic of Colombia, respectively.

                                                (Signed) Peter Tomka,
                                                          President.
                                            (Signed) Philippe Couvreur,
                                                           Registrar.


5

